national education association of the united_states petitioner v commissioner of internal revenue respondent docket no filed date p is a tax-exempt labor_organization described in sec_501 in its fye date and p pub- lished two magazines at an expense of about dollar_figure million and it distributed those magazines to dues-paying members and to a very few non-member paying subscribers p’s literature and that of its state and local affiliates stated that members received the magazines as a benefit of membership and stated an amount of dues that paid for the magazines members who declined the magazines did not pay a smaller amount of dues p made most but not all of the content of the magazines avail- verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner able for free over the internet to the general_public p pub- lished paid advertising in the magazines by which it earned approximately dollar_figure million in net profit each year on its returns p reported negligible circulation income resulting in a substantial claimed loss on its circulation activity p used that loss to fully offset its taxable advertising profit there- fore p reported that it owed no unrelated_business_income_tax ubit held under sec_1_512_a_-1 income_tax regs which requires an allocation of membership dues to circulation income w here the right to receive an exempt_organization periodical is associated with membership or similar status in the organization the right to receive must be a legal right under this regulation p was required to allo- cate a portion of members’ dues to circulation income miriam l fisher and theodore j wu for petitioner robin w denick and catherine r chastanet for respondent gustafson judge petitioner national education associa- tion of the united_states nea is a labor_organization described in sec_501 it is therefore generally exempt from federal_income_tax under sec_501 but to the extent it engages in income-generating activity unrelated to its tax-exempt purposes it is potentially liable under sec_511 through for unrelated_business_income_tax ubit nea publishes magazines mainly for its members an activity related to its exempt purposes and not subject_to ubit and sells advertising in those magazines an unre- lated activity that is subject_to ubit by a notice of defi- ciency dated date the internal_revenue_service irs determined deficiencies in nea’s ubit in the following amounts tye aug ubit deficiency dollar_figure big_number big_number nea brought this case pursuant to sec_6213 asking this court to redetermine those deficiencies section references are to the internal_revenue_code_of_1986 u s c as in effect for the relevant years at issue rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports the issue for decision is whether nea must allocate a por- tion of its members’ dues to the circulation income of those magazines the parties agree that the outcome of this dis- pute depends on whether for purposes of c f_r sec_1_512_a_-1 income_tax regs membership in nea gave members the right to receive nea periodicals if the members had a right to receive the magazines then a a portion of the members’ dues was circulation income b as a result of that income nea did not have a loss from circula- tion activity c nea’s income from advertising an unre- lated activity subject_to ubit was therefore not offset by any circulation losses and d nea owes tax on the adver- tising income nea concedes that if the irs prevails on this issue then the irs’s computations are correct with respect to the amounts of membership dues allocable to circulation income for the years at issue for the reasons explained below we find that membership in nea did give members the right to receive the nea maga- zines consequently nea must allocate a portion of its mem- bers’ dues to circulation income findings_of_fact the parties submitted this case fully stipulated pursuant to rule the stipulation of facts filed date and the attached exhibits are incorporated herein by this ref- erence at the time that nea filed its petition nea main- tained its principal_place_of_business in washington d c nea and its affiliates nea originated in as the national teacher’s associa- tion in a special act of congress incorporated the entity under its current name nea operates under a charter a con- stitution bylaws and standing rules and its stated goals include serving as a national voice for education promoting the health and welfare of children and or students and pro- tecting the rights of educational employees and advancing their interests and welfare nea charters state and local affiliates that meet standards set in nea’s bylaws the irs recognizes both nea and the affiliates as exempt from tax under sec_501 as sec_501 labor organizations individuals become members of verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner nea only by becoming members of one of the state or local affiliates the affiliates are responsible for enrolling mem- bers collecting and remitting dues and a variety of other activities in the years at issue nea had main affiliates and more than million members of whom more than big_number were retired members each nea member paid dues of dollar_figure for the school year and slightly more in subsequent years nea therefore received well over dollar_figure million in dues in each of the years at issue nea’s magazines nea produced numerous books pamphlets booklets and other publications only two of nea’s publications are perti- nent here-nea today for active members and this active life for retired members we refer to these two publications collectively as the magazines nea began publishing nea today in and this active life in since nea has published nea today in the years at issue nea published eight monthly issues of nea today over the course of a school year as the magazine explained to its readers its press schedule is set a year in advance each issue consisted of pages in a 10-inch by 14-inch newspaper tabloid format nea distributed more than mil- lion printed copies per issue to dues-paying members by mail about big_number nea members ie less than two percent declined the subscription but they did not receive a reduc- tion in their dues for doing so nea did not actively promote outside subscriptions and sold fewer than hard copy subscriptions to nonmembers nea distributed complimentary copies to nea employees employees of nea affiliates attendees at nea hosted meetings school officials media rep- resentatives government officials and members of the public who requested individual issues the masthead on the inside of the cover of each nea today issue included the following statements nea today is published eight times a year monthly in september october november january february march april and may by the national education association verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports nea today is mailed to all nea members as a benefit of membership nonmember subscription price dollar_figure institutional dollar_figure domestic and foreign for members subscriptions represent dollar_figure of annual dues in the years at issue and thereafter nea also made articles from nea today available free on the internet to the general_public the internet version did not contain letters to the editor and excluded the advertising despite the availability of articles on the internet nea continued to mail hard copies of nea today to members even to two members in the same household since nea has published this active life in the years at issue nea annually published six bi-monthly issues of this active life in standard 5-inch by 11-inch magazine format nea individually addressed and mailed this active life to retired dues-paying members with per-issue circula- tions of big_number big_number and big_number for its fiscal years ending date and as with nea today recipients could decline the subscription to this active life though only a small percentage chose to do so members who declined delivery did not receive a reduction in their mem- bership dues nea did not make available hard copies of this active life for purchase or as courtesy copies as it did with nea today nea made this active life available free on the internet to the general_public the masthead on page three of each this active life issue included the following statement this active life is published bimonthly by the national education association annual subscription price dollar_figure included in membership dues and available only as a part of membership advertising nea sells advertising space to help defray the expenses of creating producing and mailing the magazines as a result of the advertising revenue the net cost per member for a year’s delivery of nea today was dollar_figure in the years at issue one of the reasons that nea sent separate issues of the magazines to nea members in the same household was to the and editions listed dollar_figure as the portion of annual dues paid for nea today the editions listed dollar_figure the and editions listed dollar_figure as the institutional sub- scription price the editions listed dollar_figure the portion of annual dues that was stated as paid for this active life was increased to dollar_figure in the date publication and to dollar_figure in the date publication verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner fulfill circulation volume commitments that nea made in its advertising contracts references in nea documents to members’ receipt of maga- zines nea’s governing documents contained statements related to nea publications as follows article ix sec_2 and b of nea’s constitution pro- vided that with respect to amending the nea constitution and bylaws the text of the proposed amendment shall be printed in an official publication sent to all members at least sixty days prior to its consideration section c of nea’s bylaws provided that a ll members shall be eligible to receive reports and publications of the association in accordance with the policies and proce- dures of the association nea’s standing rule 9c sec_1 and b required that proposed amendments to nea’s constitution and bylaws respectively shall be printed in an official publication sent to all members at least sixty days prior to its consider- ation standing rule 10d required further that with respect to candidates for executive office or membership on the executive committee the executive director of nea shall publish in an nea publication sent to active members the picture and candidate statement of each candidate the date and date issues of nea today both con- tained one and one-third pages of proposed amendments to nea standing rules constitution and bylaws due for vote at the respective upcoming representative assemblies two-thirds of a page showing the picture and candidate state- ment of individuals running for nea executive offices or for membership on the executive committee and the annual secretary-treasurer’s report noted above the nea handbook in a section entitled bene- fits of membership stated that nea members receive a variety of timely and informative periodicals including nea today a tabloid newspaper consistent with the language on the mastheads of the magazines the enrollment forms by which a person joined an affiliate and thereby joined nea include language to the verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports effect that a portion of members’ dues pays for the maga- zines nea’s tax returns to report its unrelated_business_taxable_income ubti from the sale of advertising space in its magazines nea submitted each year to the irs a form 990-t exempt_organization business income_tax return prepared by its outside accountants the following table summarizes the figures that nea reported on the forms 990-t advertising income advertising and royalty revenue less direct advertising costs net advertising income circulation income circulation revenue less readership cost sec_1 excess exempt expenses a k a excess readership costs limited to net advertising income unrelated_business_taxable_income net profit from advertising advertising income less excess readership costs less other allowable deductions taxes licenses and other fye aug dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ubti before net_operating_loss carryforward net_operating_loss carryforward big_number big_number big_number ubti tax ubit-rate ubit-tax big_number big_number big_number 1readership costs included payroll for writers and editors printing expenses and postage from mailing the periodicals to members nea allocated expenses between advertising and readership using a ratio representing the number of pages of advertising over the total num- ber of pages in the periodicals for each year as the above table shows the circulation revenue that nea reported was zero for fiscal_year and was minimal for the alabama enrollment form states i understand that of the total nea dues dollar_figure is for a subscription for one year to nea today dollar_figure for nea-retired and or dollar_figure for the higher education publication the oklahoma form states subscriptions to oea publications dollar_figure and nea today dollar_figure are included the oregon form states annual membership dues to nea includes dollar_figure for nea today and or dollar_figure for the higher education publications the pennsylvania form states i understand of the total nea dues dollar_figure is for a one year subscription to nea today to similar effect nea secretary-treasurer’s reports provided to members in nea today stated that dollar_figure and dollar_figure of the annual membership dues for the two years respectively went to p roduce communications that provide a common under- standing of association priorities the record does not enable us to reconcile those figures but such a reconciliation is not necessary to decide this case verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner fiscal_year sec_2002 and that minimal revenue consisted of nea’s proceeds from selling subscriptions to nonmembers the low circulation revenue that nea reported caused nea to show excess readership costs which it used to fully offset its profits from advertising accordingly nea reported zero ubti for each of the years at issue nea also reported but did not need to use a loss carryforward that it derived from excess readership costs in prior years the irs’s notice_of_deficiency after an examination the irs issued a notice_of_deficiency dated date determining adjustments to nea’s ubti and ubit the effect of the irs’s adjustments is set out in the table below advertising income advertising and royalty revenue less direct advertising costs net advertising income circulation income circulation revenue less readership costs excess exempt expenses a k a excess readership unrelated_business_taxable_income net profit from advertising less other allowable deductions taxes licenses costs and other fye aug dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number ubti before net_operating_loss carryforward net_operating_loss carryforward big_number big_number big_number ubti tax ubit-rate ubit-tax big_number big_number big_number big_number big_number big_number as is shown above the irs allocated a portion of nea’s membership dues to circulation income which caused the irs to determine that for the three years at issue nea had cir- culation income of approximately dollar_figure million dollar_figure million and dollar_figure million nea has conceded that if it must allocate a portion of membership dues to circulation income in the manner that the irs determined then nea would not have a net_operating_loss carryforward from its fiscal_year ended date the above table also reflects and nea has conceded relatively minor adjustments to nea’s advertising verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports revenue royalty revenue advertising costs readership costs and other allowable deductions i burden_of_proof opinion as a general_rule we presume that the commissioner’s determinations are correct and the taxpayer has the burden of establishing that the determinations in the notice of defi- ciency are erroneous rule a 290_us_111 similarly the taxpayer bears the bur- den of proving entitlement to any adjustments that would reduce the deficiency 503_us_79 t he fact that a case is fully stipulated does not change the burden_of_proof 95_tc_82 affd 943_f2d_22 8th cir ii the fragmentation of an exempt organization’s activities a provisions of the code the internal_revenue_code taxes the ubti of an exempt_organization as a trade_or_business activity that is not substantially related to the organization’s exempt_purpose sec_511 one of the main purposes for taxing ubti is to prevent unfair competition with taxable counterparts and to curb related abuses by otherwise nontaxable businesses 477_us_105 475_us_834 corollary aims include the ‘larger goals of producing revenues and achieving equity in the tax system ’ am med association v united_states 887_f2d_760 7th cir quoting la credit_union league v united_states 693_f2d_525 5th cir the code generally defines ubti as gross_income from an unrelated_trade_or_business less allowable deductions con- nected directly with the carrying on of such trade or busi- ness sec_512 for these purposes a trade_or_business may include not only a complete business_enterprise but also under certain circumstances if the taxpayer meets specific criteria the burden_of_proof can shift to the commissioner see sec_7491 however nea did not argue for a shift in the bur- den of proof and the record does not suggest a basis for such a shift verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner any component activity of a business c f_r sec_1 b b provisions of the regulations with respect to periodicals published by tax-exempt organizations sec_1_512_a_-1 of the regulations fragments the organization’s taxable trade_or_business of selling advertising space ie advertising income from the organization’s nontaxable activity of publishing readership content related to the organization’s exempt_purpose ie cir- culation income see am med association v united_states f 2d pincite w va state med association v commis- sioner 91_tc_651 affd 882_f2d_123 4th cir the approach likewise divides the periodical’s costs into two categories direct advertising costs and readership costs sec_1_512_a_-1 the organization may deduct the full amount of direct advertising costs from gross advertising income c f_r sec_1_512_a_-1 and in this case the irs generally allowed these deductions with only minor adjustments not now in dispute in addition the organization may deduct from its advertising income the readership costs that it incurs in the same year but only if those readership costs exceed circulation income and thereby yield excess reader- ship costs c f_r sec_1_512_a_-1 the fol- lowing formula conceptualizes these rules gross adver- tising income minus direct advertising costs minus excess readership costs the amount by which readership costs exceed circulation income equals net ubti from the sale of advertising natl association of life underwriters inc v commissioner tcmemo_1992_442 64_tcm_379 revd and remanded on other grounds 30_f3d_1526 d c cir the rationale for allowing the deduction of excess reader- ship costs-but only where they are excess readership costs- is that where there are such excess costs the circulation activity is not self-sustaining and therefore the exempt_organization needs the paid advertisements to cover the shortfall in other words the paid advertising ‘contribute s importantly’ to maintaining the publication’s exempt pur- pose am med association v united_states f 2d pincite verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports quoting united_states v am college of physicians u s pincite if on the other hand the organization earns a profit on its circulation income then the publication did not need any advertising revenue to sustain its readership content and therefore the advertising was not ‘substantially related’ to the organization’s exempt_purpose id the adver- tising was instead a fundraising activity in competition with non-exempt publications that likewise sell advertising and must pay income_tax on their profits consequently when the circulation activity earns a profit the exempt organiza- tion may not deduct its readership costs against its adver- tising income and the organization must pay ubit on its profits from advertising id c the parties’ contentions the disputed issue in this case is the calculation of nea’s circulation income nea contends that its members did not have the right to receive the magazines because nea was under no obligation to continue publishing-it could stop sending issues at any time-and because its members as well as the general_public could access the magazines for free on the internet nea therefore contends that it a had virtually no circulation income b consequently had substantial excess readership costs and c can deduct those costs from its advertising income reducing that income to zero the irs contends to the contrary that nea members had the right to receive the magazines because a portion of nea’s members’ dues was in fact paid for magazines the irs there- fore contends a that nea had substantial circulation income that more than covered the cost_of_producing the magazines b that nea consequently had zero excess readership costs and c that as a result nea had unrelated_business_taxable_income from its paid advertising since the organization’s publication is a means of accomplishing its exempt_purpose the net profit resulting from the publishing activity is treated as income related to its exempt activity not unrelated income the advertising however is treated as a distinct activity that is unrelated and therefore taxable verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner iii the meaning of the right to receive a the regulatory language at issue the outcome in this case is determined by c f_r sec_1_512_a_-1 income_tax regs which provides as fol- lows where the right to receive an exempt_organization periodical is associated with membership or similar status in such organization for which dues fees or other charges are received hereinafter referred to as membership receipts circulation income includes the portion of such membership receipts allocable to the periodical hereinafter referred to as allocable membership receipts emphasis added b the lack of plain meaning the starting point for interpreting a regulatory provision is its plain meaning 134_tc_211 revd on other grounds 650_f3d_691 d c cir and nea argues that the interpretation of the phrase the right to receive is clear on its face as meaning a legally enforceable claim or interest to support its position nea points to definitions for the word right in black’s law dictionary 9th ed black’s from which it quotes the first five definitions right n bef 12c that which is proper under law morality or ethics know right from wrong something that is due to a person by just claim legal guarantee or moral principle the right of liberty a power privilege or immunity secured to a person by law the right to dis- pose of one’s estate a legally enforceable claim that another will do or will not do a given act a recognized and protected interest the violation of which is a wrong a breach of duty that infringes one’s right often nea also relies on 381_us_301 but the au- thority is off the mark lamont held that because the first amendment bars congress from abridging the freedom of the press the government may not interfere with an addressee’s ability to receive his mail the phrase right to receive does not appear in the majority opinion in lamont and even if it did invoking authorities that address first amendment rights-which plainly are enforceable legal rights see u s const art vi this constitution shall be the supreme law of the land -begs the question whether a member’s right to receive maga- zines from nea is in fact like first amendment rights a legal right even if nea has no obli- gation to produce and the member has no right to receive nea today the government is pre- sumably barred from blocking the member’s receipt of the magazine once it is mailed so that vis-a-vis the government nea members can be said to have the right to receive nea’s maga- zines without government interference however the question whether the government could bar nea members from receiving nea today a question more like the one at issue in lamont is a different question from whether vis-a-vis nea the member has the right to receive the magazine verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports pl the interest claim or ownership that one has in tangible or intangible_property a debtor’s rights in collateral publishing rights of these nea asserts that the fourth is the most fitting-ie a legally enforceable claim that another will do or will not do a given act a recognized and protected interest the viola- tion of which is a wrong the irs argues for an interpretation of right to receive that is less stringent than a legally enforceable right the irs criticizes nea’s selection from the definitions in black’s and asserts that the just claim portion of the second definition something that is due to a person by just claim legal guar- antee or moral principle is the one most consistent with the regulation whether or not the irs’s counter-selection is superior it must be noted that black’s definitions of a right include both a legally enforceable claim no to which nea prefers to point and a claim that is merely just or moral no to which the irs prefers to point con- sequently we conclude that we cannot determine by plain meaning whether a right to receive must be legally enforceable and that other interpretive principles must be consulted c the lack of an agency position to which a court could defer in support of its position the irs invokes the principle that an agency’s interpretation of its own regulation is controlling unless it is ‘plainly erroneous or inconsistent with the regu- lation ’ 519_us_452 quoting 490_us_332 132_tc_131 ndollar_figure revd on other grounds 607_f3d_479 7th cir however the application of this principle to resolve the cur- rent dispute is difficult first because of unclarity in the irs’s position the irs stops short of adopting black’s definition no of right due to just claim or moral prin- ciple and does not declare what should be the precise interpretation of right to receive other than to say what it is not-ie it is not necessarily an enforceable legal right to receive the irs contends that on a case-by-case basis courts the rules of statutory construction also apply to the construction of regulations see 83_tc_943 verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner should apply an unspecified looser standard we cannot defer to a position that is not expressly articulated deference here to the agency’s interpretation is difficult second because the irs is unable to show that the agency has in fact stated a position on the interpretation of right to receive its only cited support for the existence of an announced agency position is the preamble to the final regu- lations at issue which states where periodicals are fur- nished dues paying members without further charge a portion of the dues must be allocated to the circulation income of the periodical fed reg date emphasis added however if this statement were the agency’s position on the meaning of the right to receive it would prove far too much this sentence alone construed lit- erally would call for allocation of income not when there was a right to receive whether legal or moral but whenever the periodical was furnished with or without the organiza- tion’s prior promise or prediction if courts were obliged to defer to that sentence in the preamble to govern disputes like the current one then the requirement of a right to receive would be displaced by the notion of mere receipt whenever members received a periodical whether or not they had a right to receive it income would be allocated but the irs does not advance that interpretation of the regulation and for good reason since it would ignore the actual language of the regulation rather its position does acknowledge that there must be a showing of a right of some sort and for that position the preamble language gives no support we therefore find no articulated agency interpretation to which we could defer d the lack of comparable regulations to put in perspective the right to receive regulation at issue here the irs points to one regulation that looks to an enforceable right to receive and another that looks to a legally enforceable right to receive in these regulations the modifiers enforceable and legally enforceable either are surplusage or else suggest as the irs contends that c f_r sec_20_2039-1 estate_tax regs emphasis added concerning the inclu- sion of an annuity_or_other_payment stream in the gross_estate of a decedent c f_r sec_1 c ii income_tax regs emphasis added concerning statutory underwriting_income or loss for mutual insurance_companies verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports there can be a right to receive that is not legally enforce- able and if there can be such a non-enforceable right then where such modifiers are absent as in the regulation at issue a right to receive should the irs contends be considered to exist even where it is not enforceable by way of example the irs points to one regulation where right to receive lacks such modifiers and is indeed under- stood to refer to a non-enforceable right c f_r sec_1_451-1 provides that u nder an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy emphasis added in 664_f2d_1387 9th cir the court_of_appeals for the ninth circuit held that accrual of income was proper despite the absence of legal enforce- ability that is in the income accrual context a right to receive could apparently exist even where there was not necessarily a legally enforceable right to receive if that is true with respect to the accrual regulation at issue in fla- mingo resort then the irs contends it is also true with respect to the circulation income regulation at issue here ‘it is generally presumed that congress acts intentionally and purposely’ when it ‘includes particular language in one section of a statute but omits it in another ’ see lantz v commissioner t c pincite citing 511_us_328 we likewise pre- sume that the secretary_of_the_treasury acts intentionally when including language in one section of a regulation but not another this principle however does not necessarily extend to construing common language that occurs in dif- ferent regulations especially not when their context and pur- pose are very different as they are here the phrase right to receive appears in dozens of different contexts in the in fact the irs points to two regulations but one is clearly inapposite c f_r sec_1_691_a_-1 income_tax regs provides that the term income_in_respect_of_a_decedent ird refers to those amounts to which a decedent was entitled as gross_income emphasis added and rollert residuary_trust v commissioner 752_f2d_1128 6th cir affg 80_tc_619 held that t he key test for determining whether the decedent had a ‘right’ or was ‘enti- tled’ to the post-mortem bonus should be based on the likelihood at the time of his death that he would receive the bonus not on his legal rights to it id pincite emphasis added thus showing that an entitlement might exist even where there may not be a legal right however a regulation involving an entitlement is hardly in_pari_materia with a regulation involving a right to receive especially where their respective contexts ird and ubti are so different verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner code and regulations under the accrual regulation the irs cites the issue is when does the right to receive the income become ‘fixed’ for accrual purposes flamingo resort inc v united_states f 2d pincite emphasis added thus the focus of the cited provision in the accrual regula- tion is not whether there is revenue which is presumed but rather the timing of the recognition of revenue whereas the focus of the circulation income regulation at issue here is not when but whether circulation income ought to be allocated at all we therefore do not find that the meaning of right to receive in the circulation income regulation is informed by its meaning in the other regulations the irs has cited e our analysis of the right to receive the interpretive question to be decided is whether the right to receive in sec_1_512_a_-1 is as nea contends a legal right or is instead as the irs contends a right founded on a claim that is just or moral but not enforceable or legal we hold that the right to receive must be a legal right pursuant to sec_7805 the secretary has the authority to prescribe all needful rules and regulations for the enforcement of the unrelated_business_income_tax he thus had the power to articulate by regulation the standard by which membership dues would and would not be allocated to circulation income he did not promulgate a regulation that allocates membership dues to circulation whenever members simply receive a periodical or whenever they have a reasonable expectation of receiving a periodical or when- ever they have a just or moral claim to receive a periodical instead the irs’s regulation allocates dues when a right to receive an exempt_organization periodical is associated with membership for which dues are received c f_r sec_1_512_a_-1 emphasis added we believe that right to receive is a term that the sec- retary would not have used if he had intended the regulation to set any of those looser standards to interpret that term to mean that mere receipt triggers allocation which the ir sec_12 a computer search revealed instances where provisions in the code in final regula- tions or in temporary regulations use the phrase right to receive verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports does not argue one must effectively ignore the word right in the regulation to interpret that term to mean that expectation of receipt triggers allocation which the irs does not explicitly argue one must equate expectation with right -two terms that are not at all interchangeable to interpret that term to mean that a non-enforceable just or moral claim gives rise to a non-legal right that triggers allocation which the irs does appear to argue one must read the regulation as conferring on the tax collector and the courts the responsibility of adjudicating justice and morality in the sphere of membership periodicals while it cannot be said that the internal_revenue_code never makes tax con- sequences turn on other-than-legal considerations see eg sec_6015 granting relief from joint liability where it is inequitable to hold the individual liable it is nonetheless overwhelmingly true that the code sets up rights and responsibilities that are determined by objective reviewable legal standards the irs does not explain and we cannot imagine the rules or standards by which one would make the non-legal determination of the justice or morality of a member’s claim to an organization’s periodical we decline to hold that this difficult and improbable regime is enacted into the ubit rules by the term right to receive instead we hold that membership dues are allocated to circulation income when the dues-paying members have a legal right to receive the organization’s periodical iv whether nea’s members had a legal right to receive the periodicals a the parties’ arguments nea claims that its members had no legally enforceable right to receive the periodicals and therefore that an alloca- tion of membership dues under c f_r sec_1 a - f iii is inappropriate nea also contends that by making the publications available free on the internet it negates any right that the members might otherwise have to receive the periodicals and therefore nullifies any requirement under the regulation for nea to allocate its membership dues the irs counters that nea failed to meet its burden of establishing that its members did not have a legal right to the periodicals and that the preponderance_of_the_evidence verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner shows that nea’s members did have a legally enforceable right to receive the publications further the irs contends that nea is wrong about the significance of its internet publications for the reasons discussed below we agree with the irs b the right to receive the periodicals under nea’s gov- erning documents section c of nea’s bylaws states that members are eligible to receive publications of the association in accordance with the policies and procedures of the associa- tion this bylaw would appear to resolve the issue and grant nea’s dues-paying members the right to receive the maga- zines nea rejoins that this provision does not say which publications would be received and argues that it maintained the right to unilaterally reduce or eliminate the number of periodicals it published nea’s bylaws do not explicitly reserve that right to nea and the following evidence shows that nea could not halt publication of the magazines at its whim nea’s practical obligation to publish nea’s periodicals at issue are not mere pamphlets or mimeographed newsletters but are substantial magazines for which the press schedule is set a year in advance nothing in the record in this case would support the sugges- tion that nea could simply halt publication at any given moment when a member pays his dues nea has a year’s worth of periodical issues in the pipeline-and under the bylaws the member is eligible to receive them when they are published other provisions in nea’s governing documents indicate that nea could not simply cease publication at its discretion standing rule 9c sec_1 and b and standing rule 10d required that nea publish proposed amendments to its constitution and bylaws and annual candidate pictures and statements in publications that it sends to members and it was in nea today that nea fulfilled that requirement nea argues that nothing would have prevented nea from issuing the required notices to members in some other official nea publication including an annual report or special publica- verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports tion nea however provided no evidence that it has ever used these alternative means of communication clearly nea today was nea’s normal means of communicating with mem- bers and nea’s modus operandi was to use nea today to ful- fill the obligations imposed by its bylaws contracts with advertisers the record does not include nea’s contracts with its adver- tisers but it does show that nea did have such contracts in which it made commitments about the volume of its circula- tion nea has not shown how it could halt publication with- out violating those contractual commitments postal regulations another practical impediment to nea’s cessation of publica- tion results from the postal regulations section e211 c of the domestic mail manual dmm as in effect for the years at issue required that a periodical include a state- ment of frequency of publication and section e211 pro- vided all issues must be published regularly as called for by the statement of frequency if a publication does not maintain regular issuance according to its stated frequency even after usps notice the rcsc rates and classification service_center serving the known office of publication revokes the publication’s periodicals mailing privileges a favorable postal rate is important to an organization that sends mail to million members nea therefore needed to fulfill the commitment it made in its statement of frequency the irrelevance of a right to cease publication even if we assume that nea had the prerogative of ceasing the publication of one or both of the periodicals at issue that assumption does not resolve the issue in nea’s favor under the regulation the question is simply whether dues-paying members have the right to receive an exempt_organization periodical the fact is that during the periods at issue nea see c f_r sec_111 the u s postal service hereby incorporates by reference in this part the domestic mail manual sec_5 and c are identical in dmm issue date issue date and issue date the parties’ stipulation includes excerpts from the version of the dmm but we rely on the versions in effect for the years at issue without deciding whether their terms are regulations with the force of law or simply facts of which we take judicial_notice pursuant to federal rule_of evidence verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner did publish the periodicals given that the periodicals were published nea’s bylaws establish that the members were entitled to receive them after each year-end when nea was preparing its tax returns nea already knew that it had pub- lished the magazines in the prior year and that its members had received them as they were entitled making it irrelevant whether the members would have had a right to receive the magazines if nea had stopped publishing them c nea’s affiliates’ grant of the right to receive the periodi- cals all four of the state affiliate enrollment forms in the record list the same amount-dollar_figure-as the amount of a member’s dues allocable to a subscription to nea today and we presume that the forms for the other affiliates are equiva- lent nea acknowledges that the state membership enroll- ment forms in the record mentioned the publications as a benefit of membership but nea claims that it does not con- trol those state entities or the language on their application forms even if true however that claim of non-control does not undo the effect of the affiliates’ statements the only means for joining nea is to join an affiliate and nea authorizes its affiliates to solicit membership applica- tions the nea-authorized affiliates’ forms promise the publications by signing a state affiliate’s enrollment form an applicant agrees to pay membership dues to the affiliate and to nea in exchange for in part receiving a subscription to nea’s periodicals the affiliate thus induces the applicant’s payment of dues in return for inter alia the promise that nea will provide the periodical in so doing the affiliate only echoes what nea regularly announced on its masthead nea today is mailed to all nea members as a benefit of member- ship emphasis added and what nea’s handbook stated nea members receive a variety of timely and informative periodicals including nea today accordingly the following common_law principles of agency apply see 6_tc_1158 the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports in order to bind the principal ie nea the agent ie the affiliate must have either actual or apparent authority or the principal must ratify the agent’s acts trans world travel v commissioner t c memo 81_tcm_979 authority may be granted by express statements or may be derived by implication from the principal’s words or actions restatement agency 2d sec_26 whether an agent is authorized to act for the principal is decided by taking into account all the circumstances including the relationship of the parties the common busi- ness practices the nature of the subject matter and the facts of which the agent has notice concerning objects the principal desires to accomplish id at sec_34 gouveia v commissioner tcmemo_2004_256 88_tcm_424 an individual signing an affiliate’s enrollment form would have every reason to believe that the state affiliate as the agent had authority to bind nea the principal to delivering the periodicals as the benefit that nea had promised and according that nea had announced the state enrollment forms explicitly stated that a specific_portion of the member’s dues went toward a one- year subscription to nea today and the enrollment forms correctly indicated that joining the state affiliate was not possible without also joining nea the publication schedule to the state affiliates had at least apparent authority as agents to bind nea to provide the periodicals and nea’s words and actions as the principal affirmed the agent-affili- ates’ representations giving nea members the legal right to receive the periodicals d availability of the periodicals on the internet nea’s final argument is that even if its members had a legal right to receive the periodicals the fact that nea made the periodicals available free to the general_public on the internet negates the regulation’s allocation requirement that is nea contends in effect that because both members and non-members can receive the periodicals on the internet in support of this argument nea cites an unpublished field_service_advice memorandum and an unpublished private_letter_ruling the irs objects to this use of an fsa and a plr distinguishes them from nea’s case and counter-cites two unpublished technical_advice memo- randa however such unpublished determinations may not be used or cited as precedent sec_6110 and we decline to consider any of these determinations see 134_tc_190 ndollar_figure nea also cites irs announcement 2000_2_cb_385 which states the growing use of the internet by exempt_organizations raises questions regarding whether clarification is needed concerning the application of the code to internet activities however this announcement says nothing about advertising or circulation income verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner without regard to the payment of dues it is not fair to say that members receive the periodicals in return for the pay- ment of dues this contention is contradicted however by two facts first the internet versions of the periodicals do not include all of the content of the paper editions the paid advertising and the letters to the editor are available only in the print edition the record includes no evidence that these features are of no value to members second that nea goes to significant expense and trouble to produce the paper editions shows that paper copies of the periodicals have value even in the internet era we take judicial_notice of the fact that many periodicals have both on- line editions that one may access without cost and paper edi- tions for which subscriptions must be paid evidently a market still exists for paper publications a user who has on- line access to a publication may still value receiving a paper copy nea put on no evidence that its members do not value the paper periodicals and its decision to persist in publishing them is strong evidence to the contrary allocation of dues to circulation income notwithstanding the free availability of most of the periodicals’ content on the internet is consistent with the opinion of the court_of_appeals for the seventh circuit in am med association v united_states 887_f2d_760 7th cir the american medical association ama is a tax-exempt_organization organized to promote the science and art of medicine for the betterment of public health id pincite to further that mis- sion ama published two periodicals the journal of the amer- ican medical association jama and the american medical news am news id the periodicals contained medical arti- cles as well as paid advertising id ama members received the periodicals at no additional cost as a benefit of member- ship id to attract more advertising sponsors the ama informed advertisers that it was sending complimentary copies of jama and am news to certain prized groups of physicians called controlled circulation groups id many of the targeted physi- cians were also dues-paying members of ama and therefore would have been entitled to receive jama and am news with- out cost anyway because of their membership id the ama did not directly inform these targeted physicians that they verdate 0ct date jkt po frm fmt sfmt v files nea sheila united_states tax_court reports were entitled to the free copies as a benefit of their member- ship the ama also did not refund any portion of the member- ship dues to these prized dues-paying physicians id the court_of_appeals for the seventh circuit held that under c f_r sec_1_512_a_-1 ama had to allo- cate a portion of its membership dues from the controlled_group to circulation income to the same extent as with the dues of ama’s other members id pincite the court reasoned that a lthough our over-generous physicians paid more for the journal than they needed to this does not change the basic fact-they did pay for the journal and the publisher was only too happy to keep the unnecessary payment id the court concluded that a commercial publisher similarly situated to the ama would have been laughing all the way to the bank as it retained the money paid_by the unknowing physicians while purging their names from the controlled cir- culation list to make sure that those physicians did not receive two copies of the publications id similarly the court held dues were allocable to circulation income even in the case of ama members who would have received the periodi- cals apart from their payment of dues ie doctors who were in the controlled circulation group and received free copies as such in the same way dues from nea’s members are allo- cable to circulation income even though members can access the content apart from their payment of dues ie via the internet nea attempts to distinguish its situation from that in american medical association nea argues that its members had no right to receive nea today and this active life because anyone can get the publications for free whereas in american medical association only a limited number of targeted members received the periodicals for free we dis- agree that this distinction makes a difference whether the periodical content is available without cost to only a few members as with controlled circulation in american med- ical association or to all members and the world at large as with nea’s periodicals on the internet the question is the same does the alternative free availability of a publication to a member nullify his right to receive the publication that results from his payment of dues we agree with the court_of_appeals for the seventh circuit that the answer is no like the hypothetical commercial publisher who laughed all verdate 0ct date jkt po frm fmt sfmt v files nea sheila nea v commissioner the way to the bank in american medical association nea could induce the payment of dues by telling its members that a portion of their membership dues is to pay for a magazine subscription but at the same time could know that the publications are available for free on the internet nea’s arrangement with its members required them to pay for the paper editions of the periodicals when they paid their dues and the additional availability of an on-line edition did not change the fact that the members obtained the paper edi- tions by paying their dues conclusion c f_r sec_1_512_a_-1 income_tax regs requires an allocation of membership dues to circulation income if the exempt organization’s members have a legal right to receive the publications for the years at issue nea members had such a legal right to receive the periodicals the fact that nea also made most of the content of the periodicals available on the internet does not change this conclusion consequently the irs was correct in requiring nea to allocate a portion of its membership dues to circula- tion income nea does not dispute the irs’s computations and therefore nea must allocate a portion of its members’ dues in the amounts that the irs determined to reflect the foregoing decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files nea sheila
